      Case 3:20-cv-08222-GMS Document 35 Filed 09/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Darlene Yazzie, et al.,                           No. CV-20-08222-PCT-GMS
10                  Plaintiffs,                        ORDER
11   v.
12   Katie Hobbs,
13                  Defendant.
14
15
16          In light of General Order 20-17, the hearing currently set for September 15, 2020
17   at 10:00 a.m. shall be conducted telephonically by all parties. Accordingly,
18          IT IS HEREBY ORDERED that counsel for Proposed Intervenor-Defendants
19   shall set up a call-in number on or before 5:00 p.m. on September 14, 2020, and
20   disseminate the number to all parties, including the Court.
21          Dated this 14th day of September, 2020.
22
23
24
25
26
27
28
